      Case 4:20-cv-00146-WTM-CLR Document 9 Filed 12/04/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA, ex rel.             )
GENE CARTER,                                  )
                                              )
                    Plaintiffs,               )
                                              )      Civil Action No. 4:20-146
v.                                            )
                                              )
M1 SUPPORT SERVICES LLP,                      )      EX PARTE AND UNDER SEAL
                                              )
                    Defendant                 )

      THE UNITED STATES’ NOTICE OF NON-INTERVENTION AND
                 MOTION TO PARTIALLY UNSEAL

      Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States

of America (“United States”) by and through the undersigned counsel, provides the

Court notice of its non-intervention in this qui tam action. While the United States is

not electing to intervene at this time, it wishes to reserve its rights under the False

Claims Act.

      Although the United States is not intervening at this time, it respectfully refers

the Court to 31 U.S.C. § 3730(b)(1), which allows the Relators to maintain this action

in the name of the United States, provided that the action may only be dismissed by

the Relators if the Court and the United States Attorney General give written consent

to the dismissal. 31 U.S.C. § 3730(b)(1). Accordingly, if the Relators elect to

voluntarily dismiss this action, the United States consents to such dismissal without

prejudice to the rights and interests of the United States.

      Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests
      Case 4:20-cv-00146-WTM-CLR Document 9 Filed 12/04/20 Page 2 of 4




that all pleadings filed in this action be served upon the counsel of record for the

United States. The United States further requests that orders issued by the Court for

this action be sent to United States’ counsel. The United States reserves its right to

order any deposition transcripts, to intervene in this action for good cause at a later

date, and to seek the dismissal of the Relators’ action or claim(s) on any appropriate

grounds. The United States also requests that it be served with all notices of appeal.

      The United States also respectfully moves this Court to unseal Relators’

Complaint, this notice of non-intervention and motion to partially unseal, the Order

granting this motion to lift seal, and all subsequent filings in this case. The United

States requests that all other papers, including any motions or memorandums

relating to the United States’ investigation, remain under seal as that information

was provided in camera for the limited purpose of demonstrating to the Court that

good cause existed to extend the seal and period during which the United States could

notify the Court of its decision on intervention. A proposed Order accompanies this

motion.




                                          2
     Case 4:20-cv-00146-WTM-CLR Document 9 Filed 12/04/20 Page 3 of 4




This 4th day of December, 2020.

                                  Respectfully submitted,

                                  BOBBY L. CHRISTINE
                                  UNITED STATES ATTORNEY

                                  /s/ Matthew A. Josephson
                                  MATTHEW A. JOSEPHSON
                                  Assistant United States Attorney
                                  Georgia Bar No. 367216
                                  Post Office Box 8970
                                  Savannah, Georgia 31412
                                  Telephone: (912) 652-4422
                                  Email: Matthew.Josephson@usdoj.gov




                                    3
      Case 4:20-cv-00146-WTM-CLR Document 9 Filed 12/04/20 Page 4 of 4




                           CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of December 2020, a true and correct

copy of the United States’ Notice of Election to Decline Intervention was mailed by

first-class mail to counsel for the Relator as follows:

                                    Julie Bracker
                               Bracker & Marcus LLC
                          3225 Shallowford Road, Suite 1120
                               Marietta, Georgia 30062


                                                /s/ Matthew A. Josephson
                                                MATTHEW A. JOSEPHSON
                                                Assistant United States Attorney
